*174OPINION OF THE COURT
PER CURIAM.
Appellant was found guilty of two offenses—failure to file an accident report and careless driving. No testimony was presented placing the Appellant behind the wheel of the vehicle involved in the subject accident. The sole evidence suggesting Appellant had been at the accident site was his wallet which was found one mile from the scene. This circumstantial evidence is insufficient to support a guilty verdict. Lee v. State, 374 So.2d 1094 (Fla. 4th DCA 1979). Accordingly, the judgment and conviction are reversed.